
	
		II
		Calendar No. 486
		112th CONGRESS
		2d Session
		H. R. 5882
		[Report No. 112–197]
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 11, 2012
			Received; read twice and referred to the
			 Committee on
			 Appropriations
		
		
			August 2, 2012
			Reported by Mr. Nelson of
			 Nebraska, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		AN ACT
		Making appropriations for the Legislative
		  Branch for the fiscal year ending September 30, 2013, and for other
		  purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the
			 Legislative Branch for the fiscal year ending September 30, 2013, and for other
			 purposes, namely:
		ILEGISLATIVE
			 BRANCH
			House of
		  Representatives
			Salaries and
		  ExpensesFor salaries and
		  expenses of the House of Representatives,
		  $1,225,680,000, as
		  follows:
			House Leadership
		  OfficesFor salaries and
		  expenses, as authorized by law, $23,275,773,
		  including: Office of the Speaker, $6,942,770,
		  including $25,000 for official expenses of the
		  Speaker; Office of the Majority Floor Leader,
		  $2,277,595, including
		  $10,000 for official expenses of the Majority
		  Leader; Office of the Minority Floor Leader,
		  $7,432,812, including
		  $10,000 for official expenses of the Minority
		  Leader; Office of the Majority Whip, including the Chief Deputy Majority Whip,
		  $1,971,050, including
		  $5,000 for official expenses of the Majority
		  Whip; Office of the Minority Whip, including the Chief Deputy Minority Whip,
		  $1,524,951, including
		  $5,000 for official expenses of the Minority
		  Whip; Republican Conference, $1,572,788;
		  Democratic Caucus, $1,553,807.
				Provided, That such amount for
		  salaries and expenses shall remain available from January 3, 2013 until January
		  3, 2014.
			Members’ Representational
		  Allowances
			Including Members’ Clerk Hire,
		  Official Expenses of Members, and Official MailFor Members' representational allowances,
		  including Members' clerk hire, official expenses, and official mail,
		  $573,939,282.
			Committee
		  Employees
			Standing Committees, Special and
		  SelectFor salaries and
		  expenses of standing committees, special and select, authorized by House
		  resolutions, $125,964,870: 
		  Provided, That such amount shall
		  remain available for such salaries and expenses until December 31,
		  2014.
			Committee on
		  AppropriationsFor salaries
		  and expenses of the Committee on Appropriations,
		  $26,665,785, including studies and examinations
		  of executive agencies and temporary personal services for such committee, to be
		  expended in accordance with section 202(b) of the Legislative Reorganization
		  Act of 1946 and to be available for reimbursement to agencies for services
		  performed: 
		  Provided, That such amount shall
		  remain available for such salaries and expenses until December 31,
		  2014.
			Salaries, Officers and
		  EmployeesFor compensation and
		  expenses of officers and employees, as authorized by law,
		  $173,669,084, including: for salaries and
		  expenses of the Office of the Clerk, including not more than
		  $23,000, of which not more than
		  $20,000 is for the Family Room, for official
		  representation and reception expenses,
		  $22,370,252; for salaries and expenses of the
		  Office of the Sergeant at Arms, including the position of Superintendent of
		  Garages and the Office of Emergency Management, and including not more than
		  $3,000 for official representation and reception
		  expenses, $12,585,000, of which
		  $5,463,251 shall remain available until
		  expended; for salaries and expenses of the Office of the Chief Administrative
		  Officer including not more than $3,000 for
		  official representation and reception expenses,
		  $116,782,000, of which
		  $3,937,000 shall remain available until
		  expended; for salaries and expenses of the Office of the Inspector General,
		  $4,692,000; for salaries and expenses of the
		  Office of General Counsel, $1,415,000; for the
		  Office of the Chaplain, $179,000; for salaries
		  and expenses of the Office of the Parliamentarian, including the
		  Parliamentarian, $2,000 for preparing the Digest
		  of Rules, and not more than $1,000 for official
		  representation and reception expenses,
		  $2,060,000; for salaries and expenses of the
		  Office of the Law Revision Counsel of the House,
		  $3,258,000; for salaries and expenses of the
		  Office of the Legislative Counsel of the House,
		  $8,814,000; for salaries and expenses of the
		  Office of Interparliamentary Affairs, $859,000;
		  for other authorized employees, $484,832; and
		  for salaries and expenses of the Historian,
		  $170,000.
			Allowances and
		  ExpensesFor allowances and
		  expenses as authorized by House resolution or law,
		  $302,165,206, including: supplies, materials,
		  administrative costs and Federal tort claims,
		  $3,696,118; official mail for committees,
		  leadership offices, and administrative offices of the House,
		  $201,000; Government contributions for health,
		  retirement, Social Security, and other applicable employee benefits,
		  $272,548,016; Business Continuity and Disaster
		  Recovery, $17,112,072, of which
		  $5,000,000 shall remain available until
		  expended; transition activities for new members and staff,
		  $4,125,000; Wounded Warrior Program
		  $2,175,000, to remain available until expended;
		  Office of Congressional Ethics, $1,548,000; and
		  miscellaneous items including purchase, exchange, maintenance, repair and
		  operation of House motor vehicles, interparliamentary receptions, and
		  gratuities to heirs of deceased employees of the House,
		  $760,000.
			Administrative
		  Provisions
			101.(a)Requiring Amounts
			 Remaining in Members' Representational Allowances To Be Used for Deficit
			 Reduction or To Reduce the Federal DebtNotwithstanding any other
			 provision of law, any amounts appropriated under this Act for HOUSE OF
			 REPRESENTATIVES—Salaries and Expenses—Members’ Representational
			 Allowances shall be available only for fiscal year 2013. Any amount
			 remaining after all payments are made under such allowances for fiscal year
			 2013 shall be deposited in the Treasury and used for deficit reduction (or, if
			 there is no Federal budget deficit after all such payments have been made, for
			 reducing the Federal debt, in such manner as the Secretary of the Treasury
			 considers appropriate).
				(b)RegulationsThe
			 Committee on House Administration of the House of Representatives shall have
			 authority to prescribe regulations to carry out this section.
				(c)DefinitionAs
			 used in this section, the term Member of the House of
			 Representatives means a Representative in, or a Delegate or Resident
			 Commissioner to, the Congress.
				102.(a)Section 109(a) of the Legislative Branch
			 Appropriations Act, 1998 (2 U.S.C. 95d(a)) is amended by striking the period at
			 the end and inserting the following: , and for reimbursing the Secretary
			 of Labor for any amounts paid with respect to unemployment compensation
			 payments for former employees of the House..
				(b)The amendment made
			 by subsection (a) shall apply with respect to fiscal year 2013 and each
			 succeeding fiscal year.
				103.(a)Section 101(c)(2) of the Legislative Branch
			 Appropriations Act, 1993 (2 U.S.C. 95b(c)(2)) is amended by striking and
			 Allowances and Expenses and inserting the following:
			 Allowances and Expenses, the heading for any joint
			 committee under the heading Joint Items (to the extent that
			 amounts appropriated for the joint committee are disbursed by the Chief
			 Administrative Officer of the House of Representatives), and Office of
			 the Attending Physician.
				(b)The amendment made
			 by subsection (a) shall apply with respect to fiscal year 2013 and each
			 succeeding fiscal year.
				104.Oversight of Office of Inspector
		General(a)OversightThe
			 Office of the Inspector General of the House of Representatives shall provide
			 the Committee on Appropriations of the House of Representatives with a copy of
			 each audit and investigative report the Office produces, and shall consult
			 regularly with such Committee with respect to the Office’s operations.
				(b)Effective
			 dateThis section shall apply with respect to fiscal year 2013
			 and each succeeding fiscal year.
				JOINT ITEMSFor Joint Committees, as
		  follows:
			Joint Economic CommitteeFor salaries and expenses of the Joint
		  Economic Committee, $4,203,000, to be disbursed
		  by the Secretary of the Senate.
			Joint Committee on TaxationFor salaries and expenses of the Joint
		  Committee on Taxation, $10,004,000, to be
		  disbursed by the Chief Administrative Officer of the House of
		  Representatives.For other joint
		  items, as follows:
			Office of the Attending
		  PhysicianFor medical
		  supplies, equipment, and contingent expenses of the emergency rooms, and for
		  the Attending Physician and his assistants, including: (1) an allowance of
		  $2,175 per month to the Attending Physician; (2)
		  an allowance of $1,300 per month to the Senior
		  Medical Officer; (3) an allowance of $725 per
		  month each to three medical officers while on duty in the Office of the
		  Attending Physician; (4) an allowance of $725
		  per month to 2 assistants and $580 per month
		  each not to exceed 11 assistants on the basis heretofore provided for such
		  assistants; and (5) $2,603,000 for reimbursement
		  to the Department of the Navy for expenses incurred for staff and equipment
		  assigned to the Office of the Attending Physician, which shall be advanced and
		  credited to the applicable appropriation or appropriations from which such
		  salaries, allowances, and other expenses are payable and shall be available for
		  all the purposes thereof, $3,467,000, to be
		  disbursed by the Chief Administrative Officer of the House of
		  Representatives.
			Office of Congressional Accessibility
		  Services
			Salaries and
		  ExpensesFor salaries and
		  expenses of the Office of Congressional Accessibility Services,
		  $1,363,000, to be disbursed by the Secretary of
		  the Senate.
			CAPITOL
		  POLICE
			SalariesFor salaries of employees of the Capitol
		  Police, including overtime, hazardous duty pay, and Government contributions
		  for health, retirement, social security, professional liability insurance, and
		  other applicable employee benefits,
		  $297,133,000, to be disbursed by the Chief of
		  the Capitol Police or his designee.
			General ExpensesFor necessary expenses of the Capitol
		  Police, including motor vehicles, communications and other equipment, security
		  equipment and installation, uniforms, weapons, supplies, materials, training,
		  medical services, forensic services, stenographic services, personal and
		  professional services, the employee assistance program, the awards program,
		  postage, communication services, travel advances, relocation of instructor and
		  liaison personnel for the Federal Law Enforcement Training Center, and not more
		  than $5,000 to be expended on the certification
		  of the Chief of the Capitol Police in connection with official representation
		  and reception expenses, $63,004,000, of which
		  $2,700,000 shall remain available until
		  September 30, 2015 to be disbursed by the Chief of the Capitol Police or his
		  designee: 
		  Provided, That, notwithstanding any
		  other provision of law, the cost of basic training for the Capitol Police at
		  the Federal Law Enforcement Training Center for fiscal year 2013 shall be paid
		  by the Secretary of Homeland Security from funds available to the Department of
		  Homeland Security.
			Administrative
		  Provisions
			(including transfer of
		  funds)1001.authority to transfer
		amounts between salaries and general expensesDuring fiscal year 2013 and any succeeding
			 fiscal year, the Capitol Police may transfer amounts appropriated for the
			 fiscal year between the category for salaries and the category for general
			 expenses, upon the approval of the Committees on Appropriations of the House of
			 Representatives and Senate.
				funds available for workers
		  compensation payments
				1002.(a)In
			 GeneralAvailable balances of
			 expired United States Capitol Police appropriations shall be available to the
			 Capitol Police to make the deposit to the credit of the Employees’ Compensation
			 Fund required by section 8147(b) of title 5, United States Code.
				(b)Conforming
			 AmendmentSection 1018 of the Legislative Branch Appropriations
			 Act, 2003 (2 U.S.C. 1907) is amended by striking subsection (f).
				(c)Effective
			 DateThis section shall apply with respect to appropriations for
			 fiscal year 2013 and each fiscal year thereafter.
				OFFICE OF
		  COMPLIANCE
			Salaries and ExpensesFor salaries and expenses of the Office of
		  Compliance, as authorized by section 305 of the Congressional Accountability
		  Act of 1995 (2 U.S.C. 1385), $3,817,000, of
		  which $527,500 shall remain available until
		  September 30, 2014: 
		  Provided, That not more than
		  $500 may be expended on the certification of the
		  Executive Director of the Office of Compliance in connection with official
		  representation and reception expenses.
			Administrative
		  Provision
			1101.(a)The second sentence of
			 section 415(a) of the Congressional Accountability Act of 1995 (2 U.S.C.
			 1415(a)) is amended to read as follows: There are appropriated for such
			 account such sums as may be necessary to pay such awards and
			 settlements..
				(b)The amendment made
			 by subsection (a) shall apply with respect to fiscal year 2013 and each
			 succeeding fiscal year.
				CONGRESSIONAL BUDGET
		  OFFICE
			Salaries and ExpensesFor salaries and expenses necessary for
		  operation of the Congressional Budget Office, including not more than
		  $6,000 to be expended on the certification of
		  the Director of the Congressional Budget Office in connection with official
		  representation and reception expenses,
		  $44,280,000.
			Administrative
		  Provision
			acceptance of voluntary student
		  services
			1201.(a)Section 3111(e) of title 5, United States
			 Code, is amended—
					(1)by striking
			 (e) and inserting (e)(1); and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)In this section,
				the term agency includes the Congressional Budget Office, except
				that in the case of the Congressional Budget Office—
								(A)any student who
				provides voluntary service in accordance with this section shall be considered
				an employee of the Congressional Budget Office for purposes of section 203 of
				the Congressional Budget Act of 1974 (relating to the level of confidentiality
				of budget data); and
								(B)the authority
				granted to the Office of Personnel Management under this section shall be
				exercised by the Director of the Congressional Budget
				Office.
								.
					(b)The amendment made
			 by subsection (a) shall apply with respect to fiscal year 2013 and each
			 succeeding fiscal year.
				ARCHITECT OF THE
		  CAPITOL
			General AdministrationFor salaries for the Architect of the
		  Capitol, and other personal services, at rates of pay provided by law; for
		  surveys and studies in connection with activities under the care of the
		  Architect of the Capitol; for all necessary expenses for the general and
		  administrative support of the operations under the Architect of the Capitol
		  including the Botanic Garden; electrical substations of the Capitol, Senate and
		  House office buildings, and other facilities under the jurisdiction of the
		  Architect of the Capitol; including furnishings and office equipment; including
		  not more than $5,000 for official reception and
		  representation expenses, to be expended as the Architect of the Capitol may
		  approve; for purchase or exchange, maintenance, and operation of a passenger
		  motor vehicle, $90,755,000, of which
		  $999,000 shall remain available until September
		  30, 2017.
			Capitol BuildingFor all necessary expenses for the
		  maintenance, care and operation of the Capitol,
		  $28,591,000, of which
		  $3,500,000 shall remain available until
		  September 30, 2017.
			Capitol GroundsFor all necessary expenses for care and
		  improvement of grounds surrounding the Capitol, the Senate and House office
		  buildings, and the Capitol Power Plant,
		  $17,152,000, of which
		  $7,300,000 shall remain available until
		  September 30, 2017.
			House Office
		  BuildingsFor all necessary
		  expenses for the maintenance, care and operation of the House office buildings,
		  $83,964,000, of which
		  $19,362,000 shall remain available until
		  September 30, 2017.In addition,
		  for a payment to the House Historic Buildings Revitalization Trust Fund,
		  $30,000,000, shall remain available until
		  expended.
			Capitol Power PlantFor all necessary expenses for the
		  maintenance, care and operation of the Capitol Power Plant; lighting, heating,
		  power (including the purchase of electrical energy) and water and sewer
		  services for the Capitol, Senate and House office buildings, Library of
		  Congress buildings, and the grounds about the same, Botanic Garden, Senate
		  garage, and air conditioning refrigeration not supplied from plants in any of
		  such buildings; heating the Government Printing Office and Washington City Post
		  Office, and heating and chilled water for air conditioning for the Supreme
		  Court Building, the Union Station complex, the Thurgood Marshall Federal
		  Judiciary Building and the Folger Shakespeare Library, expenses for which shall
		  be advanced or reimbursed upon request of the Architect of the Capitol and
		  amounts so received shall be deposited into the Treasury to the credit of this
		  appropriation, $108,616,000, of which
		  $23,404,000 shall remain available until
		  September 30, 2017: 
		  Provided, That not more than
		  $9,400,000 of the funds credited or to be
		  reimbursed to this appropriation as herein provided shall be available for
		  obligation during fiscal year 2013.
			Library Buildings and GroundsFor all necessary expenses for the
		  mechanical and structural maintenance, care and operation of the Library
		  buildings and grounds, $30,660,000, of which
		  $4,900,000 shall remain available until
		  September 30, 2017.
			Capitol Police Buildings, Grounds, and
		  SecurityFor all necessary
		  expenses for the maintenance, care and operation of buildings, grounds and
		  security enhancements of the United States Capitol Police, wherever located,
		  the Alternate Computer Facility, and AOC security operations,
		  $20,867,000, of which
		  $2,840,000 shall remain available until
		  September 30, 2017.
			Botanic
		  GardenFor all necessary
		  expenses for the maintenance, care and operation of the Botanic Garden and the
		  nurseries, buildings, grounds, and collections; and purchase and exchange,
		  maintenance, repair, and operation of a passenger motor vehicle; all under the
		  direction of the Joint Committee on the Library,
		  $12,140,000 (reduced by
		  $1,235,000): 
		  Provided, That of the amount made
		  available under this heading, the Architect of the Capitol may obligate and
		  expend such sums as may be necessary for the maintenance, care and operation of
		  the National Garden established under section 307E of the Legislative Branch
		  Appropriations Act, 1989 (2 U.S.C. 2146), upon vouchers approved by the
		  Architect of the Capitol or a duly authorized
		  designee.
			 Capitol Visitor
		  CenterFor all necessary
		  expenses for the operation of the Capitol Visitor Center,
		  $21,276,000.
			Administrative
		  Provision
			funds available for workers
		  compensation payments
			1301.(a)In
			 GeneralAvailable balances of expired Architect of the Capitol
			 appropriations shall be available to the Architect of the Capitol to make the
			 deposit to the credit of the Employees’ Compensation Fund required by section
			 8147(b) of title 5, United States Code.
				(b)Effective
			 DateThis section shall apply with respect to appropriations for
			 fiscal year 2013 and each fiscal year thereafter.
				LIBRARY OF
		  CONGRESS
			Salaries and ExpensesFor necessary expenses of the Library of
		  Congress not otherwise provided for, including development and maintenance of
		  the Library's catalogs; custody and custodial care of the Library buildings;
		  special clothing; cleaning, laundering and repair of uniforms; preservation of
		  motion pictures in the custody of the Library; operation and maintenance of the
		  American Folklife Center in the Library; activities under the Civil Rights
		  History Project Act of 2009; preparation and distribution of catalog records
		  and other publications of the Library; hire or purchase of one passenger motor
		  vehicle; and expenses of the Library of Congress Trust Fund Board not properly
		  chargeable to the income of any trust fund held by the Board,
		  $422,024,000, of which not more than
		  $6,000,000 shall be derived from collections
		  credited to this appropriation during fiscal year 2013, and shall remain
		  available until expended, under the Act of June 28, 1902 (chapter 1301; 32
		  Stat. 480; 2 U.S.C. 150) and not more than
		  $350,000 shall be derived from collections
		  during fiscal year 2013 and shall remain available until expended for the
		  development and maintenance of an international legal information database and
		  activities related thereto: 
		  Provided, That the Library of
		  Congress may not obligate or expend any funds derived from collections under
		  the Act of June 28, 1902, in excess of the amount authorized for obligation or
		  expenditure in appropriations Acts: 
		  Provided further, That
		  the total amount available for obligation shall be reduced by the amount by
		  which collections are less than $6,350,000: 
		  Provided further, That
		  of the total amount appropriated, not more than
		  $12,000 may be expended, on the certification of
		  the Librarian of Congress, in connection with official representation and
		  reception expenses for the Overseas Field Offices: 
		  Provided further, That
		  of the total amount appropriated, $7,068,000
		  shall remain available until expended for the digital collections and
		  educational curricula program.
			Copyright
		  Office
			Salaries and ExpensesFor all necessary expenses of the Copyright
		  Office, $52,136,000, of which not more than
		  $28,029,000, to remain available until expended,
		  shall be derived from collections credited to this appropriation during fiscal
		  year 2013 under section 708(d) of title 17, United States Code: 
		  Provided, That the Copyright Office
		  may not obligate or expend any funds derived from collections under such
		  section, in excess of the amount authorized for obligation or expenditure in
		  appropriations Acts: 
		  Provided further, That
		  not more than $5,582,000 shall be derived from
		  collections during fiscal year 2013 under sections 111(d)(2), 119(b)(2),
		  803(e), 1005, and 1316 of such title: 
		  Provided further, That
		  the total amount available for obligation shall be reduced by the amount by
		  which collections are less than $33,611,000: 
		  Provided further, That
		  not more than $100,000 of the amount
		  appropriated is available for the maintenance of an International
		  Copyright Institute in the Copyright Office of the Library of Congress
		  for the purpose of training nationals of developing countries in intellectual
		  property laws and policies: 
		  Provided further, That
		  not more than $4,250 may be expended, on the
		  certification of the Librarian of Congress, in connection with official
		  representation and reception expenses for activities of the International
		  Copyright Institute and for copyright delegations, visitors, and seminars: 
		  Provided further, That
		  notwithstanding any provision of chapter 8 of title 17, United States Code, any
		  amounts made available under this heading which are attributable to royalty
		  fees and payments received by the Copyright Office pursuant to sections 111,
		  119, and chapter 10 of such title may be used for the costs incurred in the
		  administration of the Copyright Royalty Judges program, with the exception of
		  the costs of salaries and benefits for the Copyright Royalty Judges and staff
		  under section 802(e).
			Congressional Research
		  Service
			Salaries and ExpensesFor necessary expenses to carry out the
		  provisions of section 203 of the Legislative Reorganization Act of 1946 (2
		  U.S.C. 166) and to revise and extend the Annotated Constitution of the United
		  States of America, $107,668,000 (reduced by
		  $878,000): 
		  Provided, That no part of such
		  amount may be used to pay any salary or expense in connection with any
		  publication, or preparation of material therefor (except the Digest of Public
		  General Bills), to be issued by the Library of Congress unless such publication
		  has obtained prior approval of either the Committee on House Administration of
		  the House of Representatives or the Committee on Rules and Administration of
		  the Senate.
			Books for the Blind and Physically
		  Handicapped
			Salaries and ExpensesFor salaries and expenses to carry out the
		  Act of March 3, 1931 (chapter 400; 46 Stat. 1487; 2 U.S.C. 135a),
		  $50,775,000: 
		  Provided, That of the total amount
		  appropriated, $650,000 shall be available to
		  contract to provide newspapers to blind and physically handicapped residents at
		  no cost to the individual.
			Administrative
		  Provision
			REIMBURSABLE AND REVOLVING FUND
		  ACTIVITIES
			1401.(a)In
			 generalFor fiscal year 2013,
			 the obligational authority of the Library of Congress for the activities
			 described in subsection (b) may not exceed
			 $178,958,000.
				(b)ActivitiesThe activities referred to in subsection
			 (a) are reimbursable and revolving fund activities that are funded from sources
			 other than appropriations to the Library in appropriations Acts for the
			 legislative branch.
				AUTHORITY TO TRANSFER AMOUNTS
		  BETWEEN CATEGORIES OF APPROPRIATIONS
			1402.(a)In
			 generalDuring fiscal year
			 2013 and any succeeding fiscal year, the Librarian of Congress may transfer
			 amounts appropriated for the fiscal year between the categories of
			 appropriations provided under law for the Library of Congress for the fiscal
			 year, upon the approval of the Committees on Appropriations of the House of
			 Representatives and Senate.
				(b)LimitationNot more than 10 percent of the total
			 amount of funds appropriated to the account under any category of
			 appropriations for the Library of Congress for a fiscal year may be transferred
			 from that account by all transfers made under subsection (a).
				GOVERNMENT PRINTING
		  OFFICE
			Congressional Printing and
		  Binding
			(including transfer of funds)For authorized printing and binding for the
		  Congress and the distribution of Congressional information in any format;
		  expenses necessary for preparing the semimonthly and session index to the
		  Congressional Record, as authorized by law (section 902 of title 44, United
		  States Code); printing and binding of Government publications authorized by law
		  to be distributed to Members of Congress; and printing, binding, and
		  distribution of Government publications authorized by law to be distributed
		  without charge to the recipient, $83,632,000
		  (reduced by $218,379) (increased by
		  $218,379): 
		  Provided, That this appropriation
		  shall not be available for paper copies of the permanent edition of the
		  Congressional Record for individual Representatives, Resident Commissioners or
		  Delegates authorized under section 906 of title 44, United States Code: 
		  Provided further, That
		  this appropriation shall be available for the payment of obligations incurred
		  under the appropriations for similar purposes for preceding fiscal years: 
		  Provided further, That
		  notwithstanding the 2-year limitation under section 718 of title 44, United
		  States Code, none of the funds appropriated or made available under this Act or
		  any other Act for printing and binding and related services provided to
		  Congress under chapter 7 of title 44, United States Code, may be expended to
		  print a document, report, or publication after the 27-month period beginning on
		  the date that such document, report, or publication is authorized by Congress
		  to be printed, unless Congress reauthorizes such printing in accordance with
		  section 718 of title 44, United States Code: 
		  Provided further, That
		  any unobligated or unexpended balances in this account or accounts for similar
		  purposes for preceding fiscal years may be transferred to the Government
		  Printing Office revolving fund for carrying out the purposes of this heading,
		  subject to the approval of the Committees on Appropriations of the House of
		  Representatives and Senate: 
		  Provided further, That
		  notwithstanding sections 901, 902, and 906 of title 44, United States Code,
		  this appropriation may be used to prepare indexes to the Congressional Record
		  on only a monthly and session basis.
			Office of Superintendent of
		  Documents
			Salaries and
		  Expenses
			(including transfer of funds)For expenses of the Office of Superintendent
		  of Documents necessary to provide for the cataloging and indexing of Government
		  publications and their distribution to the public, Members of Congress, other
		  Government agencies, and designated depository and international exchange
		  libraries as authorized by law, $34,728,000: 
		  Provided, That amounts of not more
		  than $2,000,000 from current year appropriations
		  are authorized for producing and disseminating Congressional serial sets and
		  other related publications for fiscal years 2011 and 2012 to depository and
		  other designated libraries: 
		  Provided further, That
		  any unobligated or unexpended balances in this account or accounts for similar
		  purposes for preceding fiscal years may be transferred to the Government
		  Printing Office revolving fund for carrying out the purposes of this heading,
		  subject to the approval of the Committees on Appropriations of the House of
		  Representatives and Senate.
			Government Printing Office Revolving
		  FundFor payment to the
		  Government Printing Office Revolving Fund,
		  $4,096,000, to remain available until expended,
		  for information technology development and facilities repair: 
		  Provided, That the Government
		  Printing Office is hereby authorized to make such expenditures, within the
		  limits of funds available and in accordance with law, and to make such
		  contracts and commitments without regard to fiscal year limitations as provided
		  by section 9104 of title 31, United States Code, as may be necessary in
		  carrying out the programs and purposes set forth in the budget for the current
		  fiscal year for the Government Printing Office revolving fund: 
		  Provided further, That
		  not more than $7,500 may be expended on the
		  certification of the Public Printer in connection with official representation
		  and reception expenses: 
		  Provided further, That
		  the revolving fund shall be available for the hire or purchase of not more than
		  12 passenger motor vehicles: 
		  Provided further, That
		  expenditures in connection with travel expenses of the advisory councils to the
		  Public Printer shall be deemed necessary to carry out the provisions of title
		  44, United States Code: 
		  Provided further, That
		  the revolving fund shall be available for temporary or intermittent services
		  under section 3109(b) of title 5, United States Code, but at rates for
		  individuals not more than the daily equivalent of the annual rate of basic pay
		  for level V of the Executive Schedule under section 5316 of such title: 
		  Provided further, That
		  activities financed through the revolving fund may provide information in any
		  format: 
		  Provided further, That
		  the revolving fund and the funds provided under the headings Office of
		  Superintendent of Documents and Salaries and Expenses
		  may not be used for contracted security services at GPO's passport facility in
		  the District of Columbia.
			GOVERNMENT ACCOUNTABILITY
		  OFFICE
			Salaries and ExpensesFor necessary expenses of the Government
		  Accountability Office, including not more than
		  $12,500 to be expended on the certification of
		  the Comptroller General of the United States in connection with official
		  representation and reception expenses; temporary or intermittent services under
		  section 3109(b) of title 5, United States Code, but at rates for individuals
		  not more than the daily equivalent of the annual rate of basic pay for level IV
		  of the Executive Schedule under section 5315 of such title; hire of one
		  passenger motor vehicle; advance payments in foreign countries in accordance
		  with section 3324 of title 31, United States Code; benefits comparable to those
		  payable under sections 901(5), (6), and (8) of the Foreign Service Act of 1980
		  (22 U.S.C. 4081(5), (6), and (8)); and under regulations prescribed by the
		  Comptroller General of the United States, rental of living quarters in foreign
		  countries, $519,802,000: 
		  Provided, That, in addition,
		  $24,318,000 of payments received under sections
		  782, 3521, and 9105 of title 31, United States Code, shall be available without
		  fiscal year limitation: 
		  Provided further, That
		  this appropriation and appropriations for administrative expenses of any other
		  department or agency which is a member of the National Intergovernmental Audit
		  Forum or a Regional Intergovernmental Audit Forum shall be available to finance
		  an appropriate share of either Forum's costs as determined by the respective
		  Forum, including necessary travel expenses of non-Federal participants: 
		  Provided further, That
		  payments hereunder to the Forum may be credited as reimbursements to any
		  appropriation from which costs involved are initially
		  financed.
			Administrative
		  Provision
			funds available for workers
		  compensation payments
			1501.(a)In
			 GeneralAvailable balances of
			 expired Government Accountability Office appropriations shall be available to
			 the Government Accountability Office to make the deposit to the credit of the
			 Employees’ Compensation Fund required by section 8147(b) of title 5, United
			 States Code.
				(b)Effective
			 DateThis section shall apply with respect to appropriations for
			 fiscal year 2013 and each fiscal year thereafter.
				OPEN WORLD LEADERSHIP CENTER TRUST
		  FUND
			For a payment to the Open World Leadership
		  Center Trust Fund for financing activities of the Open World Leadership Center
		  under section 313 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C.
		  1151), $1,000,000 (reduced by
		  $1,000,000).
			IIGENERAL
			 PROVISIONS
			MAINTENANCE AND CARE OF PRIVATE
		  VEHICLES
			201.No part of the funds
			 appropriated in this Act shall be used for the maintenance or care of private
			 vehicles, except for emergency assistance and cleaning as may be provided under
			 regulations relating to parking facilities for the House of Representatives
			 issued by the Committee on House Administration and for the Senate issued by
			 the Committee on Rules and Administration.
				FISCAL YEAR
		  LIMITATION
				202.No part of the funds
			 appropriated in this Act shall remain available for obligation beyond fiscal
			 year 2013 unless expressly so provided in this Act.
				RATES OF COMPENSATION AND
		  DESIGNATION
				203.Whenever in this Act
			 any office or position not specifically established by the Legislative Pay Act
			 of 1929 (46 Stat. 32 et seq.) is appropriated for or the rate of compensation
			 or designation of any office or position appropriated for is different from
			 that specifically established by such Act, the rate of compensation and the
			 designation in this Act shall be the permanent law with respect thereto: 
			 Provided, That the provisions in
			 this Act for the various items of official expenses of Members, officers, and
			 committees of the Senate and House of Representatives, and clerk hire for
			 Senators and Members of the House of Representatives shall be the permanent law
			 with respect thereto.
				CONSULTING
		  SERVICES
				204.The expenditure of any
			 appropriation under this Act for any consulting service through procurement
			 contract, under section 3109 of title 5, United States Code, shall be limited
			 to those contracts where such expenditures are a matter of public record and
			 available for public inspection, except where otherwise provided under existing
			 law, or under existing Executive order issued under existing law.
				COSTS OF
		  LBFMC
				205.Amounts available for
			 administrative expenses of any legislative branch entity which participates in
			 the Legislative Branch Financial Managers Council (LBFMC) established by
			 charter on March 26, 1996, shall be available to finance an appropriate share
			 of LBFMC costs as determined by the LBFMC, except that the total LBFMC costs to
			 be shared among all participating legislative branch entities (in such
			 allocations among the entities as the entities may determine) may not exceed
			 $2,000.
				LANDSCAPE
		  MAINTENANCE
				206.The Architect of
			 the Capitol, in consultation with the District of Columbia, is authorized to
			 maintain and improve the landscape features, excluding streets, in the
			 irregular shaped grassy areas bounded by Washington Avenue, SW on the
			 northeast, Second Street, SW, on the west, Square 582 on the south, and the
			 beginning of the I–395 tunnel on the southeast.
				LIMITATION ON
		  TRANSFERS
				207.None of the funds made
			 available in this Act may be transferred to any department, agency, or
			 instrumentality of the United States Government, except pursuant to a transfer
			 made by, or transfer authority provided in, this Act or any other appropriation
			 Act.
				GUIDED TOURS OF THE
		  CAPITOL
				208.(a)Except as provided in subsection (b), none
			 of the funds made available to the Architect of the Capitol in this Act may be
			 used to eliminate or restrict guided tours of the United States Capitol which
			 are led by employees and interns of offices of Members of Congress and other
			 offices of the House of Representatives and Senate.
				(b)At the direction of the Capitol Police
			 Board, or at the direction of the Architect of the Capitol with the approval of
			 the Capitol Police Board, guided tours of the United States Capitol which are
			 led by employees and interns described in subsection (a) may be suspended
			 temporarily or otherwise subject to restriction for security or related reasons
			 to the same extent as guided tours of the United States Capitol which are led
			 by the Architect of the Capitol.
				DELIVERY OF BILLS AND
		  RESOLUTIONS
			209.None of the funds made available in this
			 Act may be used to deliver a printed copy of a bill, joint resolution, or
			 resolution to the office of a Member of the House of Representatives (including
			 a Delegate or Resident Commissioner to the Congress) unless the Member requests
			 a copy.
				DELIVERY OF CONGRESSIONAL
		  RECORD
				210.None of the funds made available by this
			 Act may be used to deliver a printed copy of any version of the Congressional
			 Record to the office of a Member of the House of Representatives (including a
			 Delegate or Resident Commissioner to the Congress).
				LIMITATION ON AMOUNT AVAILABLE
		  TO LEASE VEHICLES
				211.None of the funds made available in this
			 Act may be used by the Chief Administrative Officer of the House of
			 Representatives to make any payments from any Members' Representational
			 Allowance for the leasing of a vehicle, excluding mobile district offices, in
			 an aggregate amount that exceeds $1,000 for the
			 vehicle in any month.
			212.authorizing commercial activity on union
		square(a)Continuation of types
			 of activity previously authorized
					(1)In
			 generalNotwithstanding any
			 limitations on the use of the United States Capitol Grounds (including section
			 5104(c) of title 40, United States Code), the Chief of the United States
			 Capitol Police (hereafter referred to as the Chief)—
						(A)may issue a permit
			 authorizing a person to engage in commercial activity in Union Square if the
			 activity is similar to the types of commercial activity permitted in Union
			 Square prior to the transfer of jurisdiction and control of Union Square to the
			 Architect of the Capitol under section 1202 of the Legislative Branch
			 Appropriations Act, 2012 (Public Law 112–74); and
						(B)under the terms and conditions of such a
			 permit, may require the person to whom the permit is issued to pay a fee to
			 cover any costs incurred by the Architect of the Capitol as a result of the
			 issuance of the permit, if the fees are similar to the fees collected by the
			 Director of the National Park Service for commercial activity permitted in
			 Union Square prior to such transfer of jurisdiction and control.
						(2)RegulationsThe
			 Chief shall carry out this section in accordance with such regulations as the
			 Capitol Police Board may promulgate pursuant to the Board’s authority under
			 section 14 of the Act of July 31, 1946 (2 U.S.C. 1969).
					(b)Capitol Trust
			 Account
					(1)EstablishmentThere
			 is established in the Treasury of the United States an account for the
			 Architect of the Capitol to be known as the Capitol Trust
			 Account, consisting of all fees collected by the Chief under subsection
			 (a)(2).
					(2)TransferImmediately
			 upon receiving any fees collected under subsection (a)(2), the Chief shall
			 transfer the fees to the Capitol Trust Account.
					(3)Use of
			 fundsAmounts in the Capitol Trust Account shall be available
			 without fiscal year limitation for such maintenance, improvements, and projects
			 with respect to Union Square as the Architect of the Capitol considers
			 appropriate, subject to the approval of the Committees on Appropriations of the
			 House of Representatives and Senate.
					(c)Union
			 SquareIn this section, the term Union Square
			 means the area for which jurisdiction and control was transferred to the
			 Architect of the Capitol under section 1202 of the Legislative Branch
			 Appropriations Act, 2012 (Public Law 112–74).
				(d)Effective
			 dateThis section shall take
			 effect on the date of the enactment of the Legislative Branch Appropriations
			 Act, 2012 (Public Law 112–74).
				SPENDING REDUCTION
		  ACCOUNT
			213.The amount by which the applicable
			 allocation of new budget authority made by the Committee on Appropriations of
			 the House of Representatives under section 302(b) of the Congressional Budget
			 Act of 1974, excluding Senate items, exceeds the amount of proposed new budget
			 authority is $0 (increased by
			 $1,235,000) (increased by
			 $878,000) (increased by
			 $1,000,000).
			214.None of the funds made available by this
			 Act may be used to provide an aggregate number of more than 50 printed copies
			 of any edition of the United States Code to all offices of the House of
			 Representatives.
				This Act may be cited as the
		  Legislative Branch Appropriations Act,
		  2013.
				
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the
			 Legislative Branch for the fiscal year ending September 30, 2013, and for other
			 purposes, namely:
		I
			LEGISLATIVE BRANCH
		  
			SENATE
			Expense allowancesFor expense allowances of the Vice
		  President, $18,760; the President Pro Tempore of
		  the Senate, $37,520; Majority Leader of the
		  Senate, $39,920; Minority Leader of the Senate,
		  $39,920; Majority Whip of the Senate,
		  $9,980; Minority Whip of the Senate,
		  $9,980; Chairmen of the Majority and Minority
		  Conference Committees, $4,690 for each Chairman;
		  and Chairmen of the Majority and Minority Policy Committees,
		  $4,690 for each Chairman; in all,
		  $174,840.
			Representation Allowances for the Majority
		  and Minority LeadersFor
		  representation allowances of the Majority and Minority Leaders of the Senate,
		  $14,070 for each such Leader; in all,
		  $28,140.
			Salaries, officers and
		  employeesFor compensation of
		  officers, employees, and others as authorized by law, including agency
		  contributions, $178,204,590,
		  which shall be paid from this appropriation without regard to the following
		  limitations:
			Office of the Vice PresidentFor the Office of the Vice President,
		  $2,370,248.
			Office of the President Pro
		  TemporeFor the Office of the
		  President Pro Tempore,
		  $708,466.
			Offices of the Majority and Minority
		  LeadersFor Offices of the
		  Majority and Minority Leaders,
		  $5,221,576.
			Offices of the Majority and Minority
		  WhipsFor Offices of the
		  Majority and Minority Whips,
		  $3,295,424.
			Committee on AppropriationsFor salaries of the Committee on
		  Appropriations,
		  $14,864,000.
			Conference CommitteesFor the Conference of the Majority and the
		  Conference of the Minority, at rates of compensation to be fixed by the
		  Chairman of each such committee, $1,626,195 for
		  each such committee; in all,
		  $3,252,390.
			Offices of the Secretaries of the
		  Conference of the Majority and the Conference of the MinorityFor Offices of the Secretaries of the
		  Conference of the Majority and the Conference of the Minority,
		  $797,402.
			Policy CommitteesFor salaries of the Majority Policy
		  Committee and the Minority Policy Committee,
		  $1,660,905 for each such committee; in all,
		  $3,321,810.
			Office of the ChaplainFor Office of the Chaplain,
		  $407,886.
			Office of the SecretaryFor Office of the Secretary,
		  $24,695,000.
			Office of the Sergeant at Arms and
		  DoorkeeperFor Office of the
		  Sergeant at Arms and Doorkeeper,
		  $73,000,000.
			Offices of the Secretaries for the Majority
		  and MinorityFor Offices of
		  the Secretary for the Majority and the Secretary for the Minority,
		  $1,730,388.
			Agency Contributions and Related
		  ExpensesFor agency
		  contributions for employee benefits, as authorized by law, and related
		  expenses, $44,540,000.
		  
			Office of the Legislative Counsel of the
		  Senate
			For
		  salaries and expenses of the Office of the Legislative Counsel of the Senate,
		  $7,022,300.
			Office of Senate Legal
		  CounselFor salaries and
		  expenses of the Office of Senate Legal Counsel,
		  $1,455,000.
			Expense Allowances of the Secretary of the
		  Senate, Sergeant at Arms and Doorkeeper of the Senate, and Secretaries for the
		  Majority and Minority of the SenateFor expense allowances of the Secretary of
		  the Senate, $7,110; Sergeant at Arms and
		  Doorkeeper of the Senate, $7,110; Secretary for
		  the Majority of the Senate, $7,110; Secretary
		  for the Minority of the Senate,
		  $7,110; in all,
		  $28,440.
			Contingent Expenses of the Senate
		  
			Inquiries and InvestigationsFor expenses of inquiries and investigations
		  ordered by the Senate, or conducted under paragraph 1 of rule XXVI of the
		  Standing Rules of the Senate, section 112 of the Supplemental Appropriations
		  and Rescission Act, 1980 (Public Law 96–304), and Senate Resolution 281, 96th
		  Congress, agreed to March 11, 1980,
		  $133,932,000, of which
		  $26,650,000 shall remain available until
		  September 30, 2015.
			Expenses of the United States Senate Caucus
		  on International Narcotics ControlFor expenses of the United States Senate
		  Caucus on International Narcotics Control,
		  $487,822.
			Secretary of the SenateFor expenses of the Office of the Secretary
		  of the Senate, $6,350,000 of which
		  $4,350,000 shall remain available until
		  September 30, 2017.
			Sergeant at Arms and Doorkeeper of the
		  SenateFor expenses of the
		  Office of the Sergeant at Arms and Doorkeeper of the Senate,
		  $128,910,000, which shall
		  remain available until September 30, 2017.
			Miscellaneous ItemsFor miscellaneous items,
		  $20,260,000, which shall remain available until
		  September 30, 2015.
			Senators' Official Personnel and Office
		  Expense AccountFor Senators'
		  Official Personnel and Office Expense Account,
		  $394,202,000 of which
		  $18,921,206 shall remain available until
		  September 30, 2015.
			Official Mail CostsFor expenses necessary for official mail
		  costs of the Senate,
		  $281,436.
			House of
		  Representatives
			Salaries and ExpensesFor salaries and expenses of the House of
		  Representatives, $1,225,680,000, as
		  follows:
			House Leadership OfficesFor salaries and expenses, as authorized by
		  law, $23,275,773, including: Office of the
		  Speaker, $6,942,770, including
		  $25,000 for official expenses of the Speaker;
		  Office of the Majority Floor Leader, $2,277,595,
		  including $10,000 for official expenses of the
		  Majority Leader; Office of the Minority Floor Leader,
		  $7,432,812, including
		  $10,000 for official expenses of the Minority
		  Leader; Office of the Majority Whip, including the Chief Deputy Majority Whip,
		  $1,971,050, including
		  $5,000 for official expenses of the Majority
		  Whip; Office of the Minority Whip, including the Chief Deputy Minority Whip,
		  $1,524,951, including
		  $5,000 for official expenses of the Minority
		  Whip; Republican Conference, $1,572,788;
		  Democratic Caucus,
		  $1,553,807:Provided,
		  That such amount for salaries and expenses shall remain available from January
		  3, 2013 until January 3, 2014.
			Members’ Representational
		  Allowances
			Including Members’ Clerk Hire, Official
		  Expenses of Members, and Official MailFor Members' representational allowances,
		  including Members' clerk hire, official expenses, and official mail,
		  $573,939,282.
			Committee
		  Employees
			Standing Committees, Special and
		  SelectFor salaries and
		  expenses of standing committees, special and select, authorized by House
		  resolutions, $125,964,870: 
		  Provided, That such amount shall
		  remain available for such salaries and expenses until December 31,
		  2014.
			Committee on
		  AppropriationsFor salaries
		  and expenses of the Committee on Appropriations,
		  $26,665,785, including studies and examinations
		  of executive agencies and temporary personal services for such committee, to be
		  expended in accordance with section 202(b) of the Legislative Reorganization
		  Act of 1946 and to be available for reimbursement to agencies for services
		  performed: 
		  Provided, That such amount shall
		  remain available for such salaries and expenses until December 31,
		  2014.
			Salaries, Officers and
		  EmployeesFor compensation and
		  expenses of officers and employees, as authorized by law,
		  $173,669,084, including: for salaries and
		  expenses of the Office of the Clerk, including not more than
		  $23,000, of which not more than
		  $20,000 is for the Family Room, for official
		  representation and reception expenses,
		  $22,370,252; for salaries and expenses of the
		  Office of the Sergeant at Arms, including the position of Superintendent of
		  Garages and the Office of Emergency Management, and including not more than
		  $3,000 for official representation and reception
		  expenses, $12,585,000, of which
		  $5,463,251 shall remain available until
		  expended; for salaries and expenses of the Office of the Chief Administrative
		  Officer including not more than $3,000 for
		  official representation and reception expenses,
		  $116,782,000, of which
		  $3,937,000 shall remain available until
		  expended; for salaries and expenses of the Office of the Inspector General,
		  $4,692,000; for salaries and expenses of the
		  Office of General Counsel, $1,415,000; for the
		  Office of the Chaplain, $179,000; for salaries
		  and expenses of the Office of the Parliamentarian, including the
		  Parliamentarian, $2,000 for preparing the Digest
		  of Rules, and not more than $1,000 for official
		  representation and reception expenses,
		  $2,060,000; for salaries and expenses of the
		  Office of the Law Revision Counsel of the House,
		  $3,258,000; for salaries and expenses of the
		  Office of the Legislative Counsel of the House,
		  $8,814,000; for salaries and expenses of the
		  Office of Interparliamentary Affairs, $859,000;
		  for other authorized employees, $484,832; and
		  for salaries and expenses of the Historian,
		  $170,000.
			Allowances and ExpensesFor allowances and expenses as authorized by
		  House resolution or law, $302,165,206,
		  including: supplies, materials, administrative costs and Federal tort claims,
		  $3,696,118; official mail for committees,
		  leadership offices, and administrative offices of the House,
		  $201,000; Government contributions for health,
		  retirement, Social Security, and other applicable employee benefits,
		  $272,548,016; Business Continuity and Disaster
		  Recovery, $17,112,072, of which
		  $5,000,000 shall remain available until
		  expended; transition activities for new members and staff,
		  $4,125,000; Wounded Warrior Program
		  $2,175,000, to remain available until expended;
		  Office of Congressional Ethics, $1,548,000; and
		  miscellaneous items including purchase, exchange, maintenance, repair and
		  operation of House motor vehicles, interparliamentary receptions, and
		  gratuities to heirs of deceased employees of the House,
		  $760,000.
			Administrative
		  Provisions
			101.(a)Requiring Amounts
			 Remaining in Members' Representational Allowances To Be Used for Deficit
			 Reduction or To Reduce the Federal DebtNotwithstanding any other
			 provision of law, any amounts appropriated under this Act for HOUSE OF
			 REPRESENTATIVES—Salaries and Expenses—Members’ Representational
			 Allowances shall be available only for fiscal year 2013. Any amount
			 remaining after all payments are made under such allowances for fiscal year
			 2013 shall be deposited in the Treasury and used for deficit reduction (or, if
			 there is no Federal budget deficit after all such payments have been made, for
			 reducing the Federal debt, in such manner as the Secretary of the Treasury
			 considers appropriate).
				(b)RegulationsThe
			 Committee on House Administration of the House of Representatives shall have
			 authority to prescribe regulations to carry out this section.
				(c)DefinitionAs
			 used in this section, the term Member of the House of
			 Representatives means a Representative in, or a Delegate or Resident
			 Commissioner to, the Congress.
				102.(a)Section 109(a) of the Legislative Branch
			 Appropriations Act, 1998 (2 U.S.C. 95d(a)) is amended by striking the period at
			 the end and inserting the following: , and for reimbursing the Secretary
			 of Labor for any amounts paid with respect to unemployment compensation
			 payments for former employees of the House..
				(b)The amendment made by
			 subsection (a) shall apply with respect to fiscal year 2013 and each succeeding
			 fiscal year.
				103.(a)Section 101(c)(2) of the Legislative Branch
			 Appropriations Act, 1993 (2 U.S.C. 95b(c)(2)) is amended by striking and
			 Allowances and Expenses and inserting the following:
			 Allowances and Expenses, the heading for any joint
			 committee under the heading Joint Items (to the extent that
			 amounts appropriated for the joint committee are disbursed by the Chief
			 Administrative Officer of the House of Representatives), and Office of
			 the Attending Physician.
				(b)The amendment made by
			 subsection (a) shall apply with respect to fiscal year 2013 and each succeeding
			 fiscal year.
				104.Oversight of Office of Inspector
		General(a)OversightThe
			 Office of the Inspector General of the House of Representatives shall provide
			 the Committee on Appropriations of the House of Representatives with a copy of
			 each audit and investigative report the Office produces, and shall consult
			 regularly with such Committee with respect to the Office’s operations.
				(b)Effective
			 dateThis section shall apply with respect to fiscal year 2013
			 and each succeeding fiscal year.
				JOINT ITEMSFor Joint Committees, as
		  follows:
			Joint Economic CommitteeFor salaries and expenses of the Joint
		  Economic Committee, $4,203,000, to be disbursed
		  by the Secretary of the Senate.
			Joint Committee on TaxationFor salaries and expenses of the Joint
		  Committee on Taxation, $10,004,000, to be
		  disbursed by the Chief Administrative Officer of the House of
		  Representatives.
			Office of the Attending
		  PhysicianFor medical
		  supplies, equipment, and contingent expenses of the emergency rooms, and for
		  the Attending Physician and his assistants,
		  including:
				(1)an allowance of
			 $2,175 per month to the Attending
			 Physician;
				(2)an allowance of
			 $1,300 per month to the Senior Medical
			 Officer;
				(3)an allowance of
			 $725 per month each to three medical officers
			 while on duty in the Office of the Attending Physician;
				(4)an allowance of
			 $725 per month to 2 assistants and
			 $580 per month each not to exceed 11 assistants
			 on the basis heretofore provided for such assistants; and
				(5)$2,603,000
			 for reimbursement to the Department of the Navy for expenses incurred for staff
			 and equipment assigned to the Office of the Attending Physician, which shall be
			 advanced and credited to the applicable appropriation or appropriations from
			 which such salaries, allowances, and other expenses are payable and shall be
			 available for all the purposes thereof,
			 $3,400,000, to be disbursed by the Chief
			 Administrative Officer of the House of Representatives.
				Office of Congressional Accessibility
		  Services 
			salaries and expensesFor salaries and expenses of the Office of
		  Congressional Accessibility Services,
		  $1,367,000, to be disbursed by the Secretary of
		  the Senate.
			UNITED STATES CAPITOL
		  POLICE
			SalariesFor salaries of employees of the Capitol
		  Police, including overtime, hazardous duty pay differential, and Government
		  contributions for health, retirement, social security, professional liability
		  insurance, and other applicable employee benefits,
		  $277,133,000, of which not more than
		  $32,622,000 shall be for overtime, to be
		  disbursed by the Chief of the Capitol Police or his
		  designee.
			General ExpensesFor necessary expenses of the Capitol
		  Police, including motor vehicles, communications and other equipment, security
		  equipment and installation, uniforms, weapons, supplies, materials, training,
		  medical services, forensic services, stenographic services, personal and
		  professional services, the employee assistance program, the awards program,
		  postage, communication services, travel advances, relocation of instructor and
		  liaison personnel for the Federal Law Enforcement Training Center, and not more
		  than $5,000 to be expended on the certification
		  of the Chief of the Capitol Police in connection with official representation
		  and reception expenses, $56,004,000, to be
		  disbursed by the Chief of the Capitol Police or his designee: 
		  Provided, That, notwithstanding any
		  other provision of law, the cost of basic training for the Capitol Police at
		  the Federal Law Enforcement Training Center for fiscal year 2013 shall be paid
		  by the Secretary of Homeland Security from funds available to the Department of
		  Homeland Security.
			ADMINISTRATIVE
		  PROVISION
			Authority to transfer amounts between
		  salaries and general expenses
			1101.During fiscal year 2013 and any succeeding
			 fiscal year, the Capitol Police may transfer amounts appropriated for the
			 fiscal year between the category for salaries and the category for general
			 expenses, upon the approval of the Committees on Appropriations of the House of
			 Representatives and Senate.
				Funds available for workers
		  compensation payments
				1102.(a)In
			 generalAvailable balances of
			 expired United States Capitol Police appropriations shall be available to the
			 Capitol Police to make the deposit to the credit of the Employees' Compensation
			 Fund required by section 8147(b) of title 5, United States Code.
				(b)Conforming
			 amendmentSection 1018 of the
			 Legislative Branch Appropriations Act, 2003 (2 U.S.C. 1907) is amended by
			 striking subsection (f).
				(c)Effective
			 dateThis section shall apply
			 with respect to appropriations for fiscal year 2013 and each fiscal year
			 thereafter.
				OFFICE OF
		  COMPLIANCE
			Salaries and ExpensesFor salaries and expenses of the Office of
		  Compliance, as authorized by section 305 of the Congressional Accountability
		  Act of 1995 (2 U.S.C. 1385), $3,817,000, of
		  which $527,500 shall remain available until
		  September 30, 2014: 
		  Provided, That not more than
		  $500 may be expended on the certification of the
		  Executive Director of the Office of Compliance in connection with official
		  representation and reception expenses.
			CONGRESSIONAL BUDGET
		  OFFICE
			Salaries and ExpensesFor salaries and expenses necessary for
		  operation of the Congressional Budget Office, including not more than
		  $6,000 to be expended on the certification of
		  the Director of the Congressional Budget Office in connection with official
		  representation and reception expenses,
		  $44,637,000.
			ARCHITECT OF THE
		  CAPITOL
			General AdministrationFor salaries for the Architect of the
		  Capitol, and other personal services, at rates of pay provided by law; for
		  surveys and studies in connection with activities under the care of the
		  Architect of the Capitol; for all necessary expenses for the general and
		  administrative support of the operations under the Architect of the Capitol
		  including the Botanic Garden; electrical substations of the Capitol, Senate and
		  House office buildings, and other facilities under the jurisdiction of the
		  Architect of the Capitol; including furnishings and office equipment; including
		  not more than $5,000 for official reception and
		  representation expenses, to be expended as the Architect of the Capitol may
		  approve; for purchase or exchange, maintenance, and operation of a passenger
		  motor vehicle, $102,172,000, of which
		  $3,249,000 shall remain available until
		  September 30, 2017.
			Capitol BuildingFor all necessary expenses for the
		  maintenance, care and operation of the Capitol,
		  $91,170,000, of which
		  $4,200,000 shall remain available until
		  September 30, 2017, and of which $61,247,000
		  shall remain available until expended solely for expenses related to
		  rehabilitation of the U.S. Capitol Dome.
			Capitol GroundsFor all necessary expenses for care and
		  improvement of grounds surrounding the Capitol, the Senate and House office
		  buildings, and the Capitol Power Plant,
		  $15,004,000, of which
		  $5,000,000 shall remain available until
		  September 30, 2017.
			Senate Office BuildingsFor all necessary expenses for the
		  maintenance, care and operation of Senate office buildings; and furniture and
		  furnishings to be expended under the control and supervision of the Architect
		  of the Capitol, $79,392,000, of which
		  $19,654,000 shall remain available until
		  September 30, 2017.
			House Office BuildingsFor all necessary expenses for the
		  maintenance, care and operation of the House office buildings,
		  $83,964,000, of which
		  $19,362,000 shall remain available until
		  September 30, 2017.
			In addition, for a payment to the House
		  Historic Buildings Revitalization Trust Fund,
		  $30,000,000, shall remain available until
		  expended.
			Capitol Power PlantFor all necessary expenses for the
		  maintenance, care and operation of the Capitol Power Plant; lighting, heating,
		  power (including the purchase of electrical energy) and water and sewer
		  services for the Capitol, Senate and House office buildings, Library of
		  Congress buildings, and the grounds about the same, Botanic Garden, Senate
		  garage, and air conditioning refrigeration not supplied from plants in any of
		  such buildings; heating the Government Printing Office and Washington City Post
		  Office, and heating and chilled water for air conditioning for the Supreme
		  Court Building, the Union Station complex, the Thurgood Marshall Federal
		  Judiciary Building and the Folger Shakespeare Library, expenses for which shall
		  be advanced or reimbursed upon request of the Architect of the Capitol and
		  amounts so received shall be deposited into the Treasury to the credit of this
		  appropriation, $90,833,000, of which
		  $5,000,000 shall remain available until
		  September 30, 2017: 
		  Provided, That not more than
		  $9,000,000 of the funds credited or to be
		  reimbursed to this appropriation as herein provided shall be available for
		  obligation during fiscal year 2013.
			Library Buildings and GroundsFor all necessary expenses for the
		  mechanical and structural maintenance, care and operation of the Library
		  buildings and grounds, $30,964,000 of which
		  $4,800,000 shall remain available until
		  September 30, 2017.
			Capitol Police Buildings, Grounds and
		  SecurityFor all necessary
		  expenses for the maintenance, care and operation of buildings, grounds and
		  security enhancements of the United States Capitol Police, wherever located,
		  the Alternate Computer Facility, and AOC security operations,
		  $22,589,000, of which
		  $3,500,000 shall remain available until
		  September 30, 2017.
			Botanic
		  GardenFor all necessary
		  expenses for the maintenance, care and operation of the Botanic Garden and the
		  nurseries, buildings, grounds, and collections; and purchase and exchange,
		  maintenance, repair, and operation of a passenger motor vehicle; all under the
		  direction of the Joint Committee on the Library,
		  $12,140,000, of which
		  $1,082,000 shall remain available until
		  September 30, 2017: 
		  Provided, That of the amount made
		  available under this heading, the Architect of the Capitol may obligate and
		  expend such sums as may be necessary for the maintenance, care and operation of
		  the National Garden established under section 307E of the Legislative Branch
		  Appropriations Act, 1989 (2 U.S.C. 2146), upon vouchers approved by the
		  Architect of the Capitol or a duly authorized
		  designee.
			Capitol Visitor CenterFor all necessary expenses for the operation
		  of the Capitol Visitor Center,
		  $21,588,000.
			Administrative
		  Provision
			funds available for workers
		  compensation payments
			1201.(a)In
			 GeneralAvailable balances of expired Architect of the Capitol
			 appropriations shall be available to the Architect of the Capitol to make the
			 deposit to the credit of the Employees’ Compensation Fund required by section
			 8147(b) of title 5, United States Code.
				(b)Effective
			 dateThis section shall apply with respect to appropriations for
			 fiscal year 2013 and each fiscal year thereafter.
				LIBRARY OF
		  CONGRESS
			Salaries and ExpensesFor necessary expenses of the Library of
		  Congress not otherwise provided for, including development and maintenance of
		  the Library's catalogs; custody and custodial care of the Library buildings;
		  special clothing; cleaning, laundering and repair of uniforms; preservation of
		  motion pictures in the custody of the Library; operation and maintenance of the
		  American Folklife Center in the Library; activities under the Civil Rights
		  History Project Act of 2009; preparation and distribution of catalog records
		  and other publications of the Library; hire or purchase of one passenger motor
		  vehicle; and expenses of the Library of Congress Trust Fund Board not properly
		  chargeable to the income of any trust fund held by the Board,
		  $422,298,000, of which not more than
		  $6,000,000 shall be derived from collections
		  credited to this appropriation during fiscal year 2013, and shall remain
		  available until expended, under the Act of June 28, 1902 (chapter 1301; 32
		  Stat. 480; 2 U.S.C. 150) and not more than
		  $350,000 shall be derived from collections
		  during fiscal year 2013 and shall remain available until expended for the
		  development and maintenance of an international legal information database and
		  activities related thereto: 
		  Provided, That the Library of
		  Congress may not obligate or expend any funds derived from collections under
		  the Act of June 28, 1902, in excess of the amount authorized for obligation or
		  expenditure in appropriations Acts: Provided
			 further, That the total amount available for obligation
		  shall be reduced by the amount by which collections are less than
		  $6,350,000:
			 Provided further, That of the total amount appropriated, not
		  more than $12,000 may be expended, on the
		  certification of the Librarian of Congress, in connection with official
		  representation and reception expenses for the Overseas Field Offices: Provided further, That of the total
		  amount appropriated, $6,959,000 shall remain
		  available until expended for the digital collections and educational curricula
		  program.
			Copyright
		  Office
			Salaries and ExpensesFor necessary expenses of the Copyright
		  Office, $51,909,000, of which not more than
		  $28,029,000, to remain available until expended,
		  shall be derived from collections credited to this appropriation during fiscal
		  year 2013 under section 708(d) of title 17, United States Code: 
		  Provided, That the Copyright Office
		  may not obligate or expend any funds derived from collections under such
		  section, in excess of the amount authorized for obligation or expenditure in
		  appropriations Acts: Provided
			 further, That not more than
		  $5,582,000 shall be derived from collections
		  during fiscal year 2013 under sections 111(d)(2), 119(b)(2), 803(e), 1005, and
		  1316 of such title: Provided
			 further, That the total amount available for obligation
		  shall be reduced by the amount by which collections are less than
		  $33,611,000:
			 Provided further, That not more than
		  $100,000 of the amount appropriated is available
		  for the maintenance of an International Copyright Institute in
		  the Copyright Office of the Library of Congress for the purpose of training
		  nationals of developing countries in intellectual property laws and
		  policies: Provided further,
		  That not more than $4,250 may be expended, on
		  the certification of the Librarian of Congress, in connection with official
		  representation and reception expenses for activities of the International
		  Copyright Institute and for copyright delegations, visitors, and
		  seminars: Provided further,
		  That notwithstanding any provision of chapter 8 of title 17, United States
		  Code, any amounts made available under this heading which are attributable to
		  royalty fees and payments received by the Copyright Office pursuant to sections
		  111, 119, and chapter 10 of such title may be used for the costs incurred in
		  the administration of the Copyright Royalty Judges program, with the exception
		  of the costs of salaries and benefits for the Copyright Royalty Judges and
		  staff under section 802(e).
			Congressional Research
		  Service
			Salaries and ExpensesFor necessary expenses to carry out the
		  provisions of section 203 of the Legislative Reorganization Act of 1946 (2
		  U.S.C. 166) and to revise and extend the Annotated Constitution of the United
		  States of America, $107,324,000: 
		  Provided, That no part of such
		  amount may be used to pay any salary or expense in connection with any
		  publication, or preparation of material therefor (except the Digest of Public
		  General Bills), to be issued by the Library of Congress unless such publication
		  has obtained prior approval of either the Committee on House Administration of
		  the House of Representatives or the Committee on Rules and Administration of
		  the Senate.
			Books for the Blind and Physically
		  Handicapped
			Salaries and ExpensesFor salaries and expenses to carry out the
		  Act of March 3, 1931 (chapter 400; 46 Stat. 1487; 2 U.S.C. 135a),
		  $50,674,000: 
		  Provided, That of the total amount
		  appropriated, $650,000 shall be available to
		  contract to provide newspapers to blind and physically handicapped residents at
		  no cost to the individual.
			Administrative
		  Provisions
			Reimbursable and Revolving Fund
		  Activities
			1301(a)In GeneralFor fiscal year 2013, the obligational
			 authority of the Library of Congress for the activities described in subsection
			 (b) may not exceed $178,958,000.
				(b)ActivitiesThe activities referred to in subsection
			 (a) are reimbursable and revolving fund activities that are funded from sources
			 other than appropriations to the Library in appropriations Acts for the
			 legislative branch.
				(c)Transfer of FundsDuring fiscal year 2013, the Librarian of
			 Congress may temporarily transfer funds appropriated in this Act, under the
			 heading Library of Congress, under the subheading
			 Salaries and Expenses, to the revolving fund for the FEDLINK
			 Program and the Federal Research Program established under section 103 of the
			 Library of Congress Fiscal Operations Improvement Act of 2000 (Public Law
			 106–481; 2 U.S.C. 182c): 
			 Provided, That the total amount
			 of such transfers may not exceed
			 $1,900,000:
				Provided further, That the appropriate revolving fund
			 account shall reimburse the Library for any amounts transferred to it before
			 the period of availability of the Library appropriation expires.
				TRANSFER
		  AUTHORITY
			1302(a)In GeneralEffective in fiscal year 2013 and each
			 succeeding fiscal year, amounts appropriated for the Library of Congress may be
			 transferred during the fiscal year between any of the headings under the
			 heading Library of Congress upon the approval of the Committees
			 on Appropriations of the Senate and the House of Representatives.
				(b)LimitationNot more than 10 percent of the total
			 amount of funds appropriated to the account under any heading under the heading
			 Library of Congress in the fiscal year may be transferred from
			 that account by all transfers made under subsection (a).
				Nonappropriated Funds
		  Initiatives
			1303.(a)Revolving
			 FundsThe Library of Congress Fiscal Operations Improvement Act
			 of 2000 (2 U.S.C. 182a et seq.; Public Law 106–481) is amended—
					(1)in section 101 (2 U.S.C.
			 182a)—
						(A)in the section heading,
			 by striking duplication;
						(B)in subsection (a)—
							(i)by striking
			 duplication and delivery services provided by and inserting
			 the following programs and activities of;
							(ii)by striking the period
			 and inserting a colon; and
							(iii)by adding at the end
			 the following:
								
									(1)Services related to
				duplication and preservation of audiovisual materials and associated
				collections.
									(2)Storage and delivery of
				audiovisual materials and associated
				collections.
									;
				and
							(2)in section 102(a) (2
			 U.S.C. 182b(a))—
						(A)in the section heading,
			 by striking the heading and inserting Revolving Fund for Sales Shop and Other
			 Services; and
						(B)in subsection (a), by
			 adding at the end the following:
							
								(5)Traveling exhibitions and
				exhibition materials.
								(6)Training.
								.
						Gifts
			1304.The first undesignated
			 paragraph of section 4 of the Act entitled An Act to create a Library of
			 Congress Trust Fund Board, and for other purposes, approved March 3,
			 1925 (2 U.S.C. 160), is amended—
				(a)in the first sentence, by
			 striking in the name of the United States and all that follows
			 and inserting the following: in the name of the United States and in the
			 interest of the Library, its collections, or its service, gifts or bequests of
			 money for immediate disbursement, personal property, non-personal services, or
			 voluntary and uncompensated personal services.;
				(b)in the second sentence,
			 by inserting of money after bequests;
				(c)in the fourth sentence,
			 by striking enter them and inserting enter the gift,
			 bequest or proceeds;
				(d)by inserting after the
			 second sentence the following: In the case of a gift of securities, the
			 librarian shall sell the securities and provide the donor with a receipt from
			 the proceeds of the sale.; and
				(e)by adding the following
			 sentence at the end of the first paragraph: The librarian shall make an
			 annual public report regarding gifts accepted under this
			 section..
				Amendments to the Act entitled
		  An Act to provide books for the adult
		  blind
			1305.The Act entitled An Act to provide
			 books for the adult blind, approved March 3, 1931 (2 U.S.C. 135a,
			 135b), is amended—
				(1)in the first
			 section—
					(A)in the first
			 sentence—
						(i)by striking other
			 physically handicapped residents and inserting other persons
			 with disabilities who are residents;
						(ii)by striking other
			 physically handicapped readers and inserting other persons with
			 disabilities; and
						(iii)by striking as a
			 result of physical limitations and inserting as a result of
			 disability; and
						(B)in the second sentence,
			 by striking other physically handicapped persons and inserting
			 other persons with disabilities;
					(2)in section 2—
					(A)by redesignating
			 subsection (b) as subsection (c); and
					(B)by inserting after
			 subsection (a) the following:
						
							(b)Notwithstanding any other
				provision of law, the lending of such books, recordings, and reproducers under
				the direction of the Librarian of Congress as described in the first section
				shall be for the use of blind and other physically handicapped residents of the
				United States, including the several States, Territories, and insular
				possessions and the District of
				Columbia.
							;
				and
					(3)by adding at the end the
			 following:
					
						3.For the purpose of this Act—
							(1)the term
				disability means a disability as defined under section 3 of the
				Americans with Disabilities Act of 1990 (42 U.S.C. 12102); and
							(2)the term competent
				authority means—
								(A)a doctor of medicine,
				doctor of osteopathy, ophthalmologist, optometrist, registered nurse,
				therapist, professional staff of a hospital, social or case worker for a public
				welfare agency, psychologist, educational diagnostician, rehabilitation
				teacher, superintendent, reading specialist, or professional librarian;
				or
								(B)a special educator or
				other person whose competence under specific circumstances is acceptable to the
				Librarian of
				Congress.
								.
				GOVERNMENT PRINTING
		  OFFICE
			Congressional Printing and
		  Binding
			(INCLUDING TRANSFER OF FUNDS)For authorized printing and binding for the
		  Congress and the distribution of Congressional information in any format;
		  printing and binding for the Architect of the Capitol; expenses necessary for
		  preparing the semimonthly and session index to the Congressional Record, as
		  authorized by law (section 902 of title 44, United States Code); printing and
		  binding of Government publications authorized by law to be distributed to
		  Members of Congress; and printing, binding, and distribution of Government
		  publications authorized by law to be distributed without charge to the
		  recipient, $83,632,000: 
		  Provided, That this appropriation
		  shall not be available for paper copies of the permanent edition of the
		  Congressional Record for individual Representatives, Resident Commissioners or
		  Delegates authorized under section 906 of title 44, United States Code: Provided further, That this
		  appropriation shall be available for the payment of obligations incurred under
		  the appropriations for similar purposes for preceding fiscal years: Provided further, That notwithstanding
		  the 2-year limitation under section 718 of title 44, United States Code, none
		  of the funds appropriated or made available under this Act or any other Act for
		  printing and binding and related services provided to Congress under chapter 7
		  of title 44, United States Code, may be expended to print a document, report,
		  or publication after the 27-month period beginning on the date that such
		  document, report, or publication is authorized by Congress to be printed,
		  unless Congress reauthorizes such printing in accordance with section 718 of
		  title 44, United States Code: Provided
			 further, That any unobligated or unexpended balances in this
		  account or accounts for similar purposes for preceding fiscal years may be
		  transferred to the Government Printing Office revolving fund for carrying out
		  the purposes of this heading, subject to the approval of the Committees on
		  Appropriations of the House of Representatives and
		  Senate.
			Office of Superintendent of
		  Documents
			Salaries and
		  Expenses
			(INCLUDING TRANSFER OF FUNDS)For expenses of the Office of Superintendent
		  of Documents necessary to provide for the cataloging and indexing of Government
		  publications and their distribution to the public, Members of Congress, other
		  Government agencies, and designated depository and international exchange
		  libraries as authorized by law, $34,728,000: 
		  Provided, That amounts of not more
		  than $2,000,000 from current year appropriations
		  are authorized for producing and disseminating congressional serial sets and
		  other related publications for fiscal years 2011 and 2012 to depository and
		  other designated libraries: Provided
			 further, That any unobligated or unexpended balances in this
		  account or accounts for similar purposes for preceding fiscal years may be
		  transferred to the Government Printing Office revolving fund for carrying out
		  the purposes of this heading, subject to the approval of the Committees on
		  Appropriations of the House of Representatives and
		  Senate.
			Government Printing Office Revolving
		  FundFor payment to the
		  Government Printing Office Revolving Fund,
		  $7,840,000 for information technology
		  development: 
		  Provided, That the Government
		  Printing Office is hereby authorized to make such expenditures, within the
		  limits of funds available and in accordance with law, and to make such
		  contracts and commitments without regard to fiscal year limitations as provided
		  by section 9104 of title 31, United States Code, as may be necessary in
		  carrying out the programs and purposes set forth in the budget for the current
		  fiscal year for the Government Printing Office revolving fund: Provided further, That not more than
		  $7,500 may be expended on the certification of
		  the Public Printer in connection with official representation and reception
		  expenses: Provided further,
		  That the revolving fund shall be available for the hire or purchase of not more
		  than 12 passenger motor vehicles: Provided
			 further, That expenditures in connection with travel
		  expenses of the advisory councils to the Public Printer shall be deemed
		  necessary to carry out the provisions of title 44, United States Code: Provided further, That the revolving
		  fund shall be available for temporary or intermittent services under section
		  3109(b) of title 5, United States Code, but at rates for individuals not more
		  than the daily equivalent of the annual rate of basic pay for level V of the
		  Executive Schedule under section 5316 of such title: Provided further, That activities
		  financed through the revolving fund may provide information in any
		  format: Provided further, That
		  the revolving fund and the funds provided under the headings Office of
		  Superintendent of Documents and Salaries and Expenses
		  may not be used for contracted security services at GPO's passport facility in
		  the District of Columbia.
			GOVERNMENT ACCOUNTABILITY
		  OFFICE
			Salaries and ExpensesFor necessary expenses of the Government
		  Accountability Office, including not more than
		  $12,500 to be expended on the certification of
		  the Comptroller General of the United States in connection with official
		  representation and reception expenses; temporary or intermittent services under
		  section 3109(b) of title 5, United States Code, but at rates for individuals
		  not more than the daily equivalent of the annual rate of basic pay for level IV
		  of the Executive Schedule under section 5315 of such title; hire of one
		  passenger motor vehicle; advance payments in foreign countries in accordance
		  with section 3324 of title 31, United States Code; benefits comparable to those
		  payable under sections 901(5), (6), and (8) of the Foreign Service Act of 1980
		  (22 U.S.C. 4081(5), (6), and (8)); and under regulations prescribed by the
		  Comptroller General of the United States, rental of living quarters in foreign
		  countries, $513,842,000: 
		  Provided, That in addition,
		  $24,318,000 of payments received under sections
		  782, 3521, and 9105 of title 31, United States Code, shall be available without
		  fiscal year limitation: Provided
			 further, That this appropriation and appropriations for
		  administrative expenses of any other department or agency which is a member of
		  the National Intergovernmental Audit Forum or a Regional Intergovernmental
		  Audit Forum shall be available to finance an appropriate share of either
		  Forum's costs as determined by the respective Forum, including necessary travel
		  expenses of non-Federal participants: Provided
			 further, That payments hereunder to the Forum may be
		  credited as reimbursements to any appropriation from which costs involved are
		  initially financed.
			Administrative
		  Provision
			funds available for workers
		  compensation payments
			1401.(a)In
			 GeneralAvailable balances of expired Government Accountability
			 Office appropriations shall be available to the Government Accountability
			 Office to make the deposit to the credit of the Employees’ Compensation Fund
			 required by section 8147(b) of title 5, United States Code.
				(b)Effective
			 dateThis section shall apply with respect to appropriations for
			 fiscal year 2013 and each fiscal year thereafter.
				Open World Leadership Center Trust
		  FundFor a payment to the Open
		  World Leadership Center Trust Fund for financing activities of the Open World
		  Leadership Center under section 313 of the Legislative Branch Appropriations
		  Act, 2001 (2 U.S.C. 1151),
		  $10,000,000.
			John C. Stennis Center for Public Service
		  Training and DevelopmentFor
		  payment to the John C. Stennis Center for Public Service Development Trust Fund
		  established under section 116 of the John C. Stennis Center for Public Service
		  Training and Development Act (2 U.S.C. 1105),
		  $430,000.
			II
			GENERAL
		  PROVISIONS
			MAINTENANCE AND CARE OF PRIVATE
		  VEHICLES
			201.No part of the funds appropriated in this
			 Act shall be used for the maintenance or care of private vehicles, except for
			 emergency assistance and cleaning as may be provided under regulations relating
			 to parking facilities for the House of Representatives issued by the Committee
			 on House Administration and for the Senate issued by the Committee on Rules and
			 Administration.
				FISCAL YEAR
		  LIMITATION
				202.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year
			 unless expressly so provided herein.
				RATES OF COMPENSATION AND
		  DESIGNATION
				203.Whenever in this Act any office or position
			 not specifically established by the Legislative Pay Act of 1929 (46 Stat. 32 et
			 seq.) is appropriated for or the rate of compensation or designation of any
			 office or position appropriated for is different from that specifically
			 established by such Act, the rate of compensation and the designation in this
			 Act shall be the permanent law with respect thereto: 
			 Provided, That the provisions in
			 this Act for the various items of official expenses of Members, officers, and
			 committees of the Senate and House of Representatives, and clerk hire for
			 Senators and Members of the House of Representatives shall be the permanent law
			 with respect thereto.
				CONSULTING
		  SERVICES
				204.The expenditure of any appropriation under
			 this Act for any consulting service through procurement contract, under section
			 3109 of title 5, United States Code, shall be limited to those contracts where
			 such expenditures are a matter of public record and available for public
			 inspection, except where otherwise provided under existing law, or under
			 existing Executive order issued under existing law.
				AWARDS AND
		  SETTLEMENTS
				205.Such sums as may be necessary are
			 appropriated to the account described in subsection (a) of section 415 of the
			 Congressional Accountability Act of 1995 (2 U.S.C. 1415(a)) to pay awards and
			 settlements as authorized under such subsection.
				 COSTS OF
		  LBFMC
				206.Amounts available for administrative
			 expenses of any legislative branch entity which participates in the Legislative
			 Branch Financial Managers Council (LBFMC) established by charter on March 26,
			 1996, shall be available to finance an appropriate share of LBFMC costs as
			 determined by the LBFMC, except that the total LBFMC costs to be shared among
			 all participating legislative branch entities (in such allocations among the
			 entities as the entities may determine) may not exceed
			 $2,000.
				LANDSCAPE
		  MAINTENANCE
				207.The Architect of the Capitol, in
			 consultation with the District of Columbia, is authorized to maintain and
			 improve the landscape features, excluding streets, in the irregular shaped
			 grassy areas bounded by Washington Avenue, SW, on the northeast, Second Street,
			 SW, on the west, Square 582 on the south, and the beginning of the I–395 tunnel
			 on the southeast.
				LIMITATION ON
		  TRANSFERS
				208.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in, this Act or any other appropriation Act.
				GUIDED TOURS OF THE
		  CAPITOL
				209.(a)Except as provided in subsection (b), none
			 of the funds made available to the Architect of the Capitol in this Act may be
			 used to eliminate or restrict guided tours of the United States Capitol which
			 are led by employees and interns of offices of Members of Congress and other
			 offices of the House of Representatives and Senate.
				(b)At the direction of the Capitol Police
			 Board, or at the direction of the Architect of the Capitol with the approval of
			 the Capitol Police Board, guided tours of the United States Capitol which are
			 led by employees and interns described in subsection (a) may be suspended
			 temporarily or otherwise subject to restriction for security or related reasons
			 to the same extent as guided tours of the United States Capitol which are led
			 by the Architect of the Capitol.
				commercial activity ON union
		  square
			210.(a)In
			 generalChapter 51 of title
			 40, United States Code, is amended—
					(1)in section 5102, by
			 adding at the end the following:
						
							(e)Union
				SquareThe Capitol Grounds shall include the property transferred
				to the Architect of the Capitol under section 1202 of title I of division G of
				the Consolidated Appropriations Act, 2012 (Public Law
				112–74).
							;
				and
					(2)by adding at the end the
			 following:
						
							5110.Use of Union
				Square
								(a)DefinitionIn
				this section, the term Union Square means the property transferred
				to the Architect of the Capitol under section 1202 of title I of division G of
				the Consolidated Appropriations Act, 2012 (Public Law 112–74).
								(b)Commercial
				permittingNotwithstanding sections 5102, 5103, 5104, 5105, 5106,
				and 5109, and in accordance with the regulations promulgated under subsection
				(f), the Capitol Police may issue a permit authorizing a person to engage in
				commercial activity in Union Square in a manner that will not interfere with
				Congress.
								(c)Fees
									(1)In
				generalIn accordance with the regulations promulgated under
				subsection (f)(2), the Capitol Police may collect—
										(A)fees for the processing
				of an application to use Union Square, including any administrative and
				personnel costs incurred by the Capitol Police or the Architect of the Capitol;
				and
										(B)fees for the use of Union
				Square, including all costs incurred by the Capitol Police or the Architect of
				the Capitol resulting from the use of Union Square, including the costs to
				monitor the permitted activity.
										(2)Establishment of fees
				by Capitol Police
										(A)In
				generalThe Capitol Police, after consultation with the Architect
				of the Capitol, shall establish the amount of the fees authorized under
				paragraph (1).
										(B)AdjustmentThe
				Capitol Police shall periodically review and, subject to approval by the
				Committee on Rules and Administration of the Senate and the Committee on House
				Administration of the House of Representatives, adjust the amount of the fees
				authorized under paragraph (1), as necessary.
										(d)Account, deposits,
				disbursements, and transfers
									(1)AccountThere
				is established in the Treasury of the United States an account for the Capitol
				Police to be known as the Union Square Commercial Activities
				Account (in this section referred to as the Union Square
				Account).
									(2)Deposits in the Union
				Square AccountThere shall be deposited in the Union Square
				Account all amounts received from the fees collected under subsection
				(c).
									(3)Use of
				moniesThe amounts in the Union Square Account shall be available
				without fiscal year limitation or further appropriation for disbursement by the
				Capitol Police to defray expenses associated with Union Square and to reimburse
				the Architect of the Capitol under paragraph (4).
									(4)Reimbursement and
				transfer authority
										(A)Reimbursement of the
				Architect of the CapitolThe Capitol Police shall transfer from
				the Union Square Account to the appropriations account appropriated under the
				heading Capitol Grounds under the heading
				ARCHITECT OF
				THE CAPITOL an amount equal to the costs incurred by
				the Architect of the Capitol relating to the use of Union Square.
										(B)Transfer to other
				accountsThe Capitol Police may transfer from the Union Square
				Account to any applicable appropriations accounts of the Capitol Police amounts
				necessary to reimburse the accounts for costs incurred relating to the use of
				Union Square.
										(C)AvailabilityAny
				amounts transferred under this paragraph shall be available for the same
				purpose as the appropriation account to which such sums are transferred and
				shall remain available until expended.
										(e)AuditAs
				determined appropriate by the Inspector General of the Capitol Police or the
				Inspector General of the Architect of the Capitol, or as directed by the
				Committee on House Administration of the House of Representatives or the
				Committee on Rules and Administration of the Senate, either such Inspector
				General shall audit the Union Square Account.
								(f)RegulationsSubject
				to approval by the Committee on Rules and Administration of the Senate and the
				Committee on House Administration of the House of Representatives, the Capitol
				Police Board shall promulgate regulations relating to the use of Union Square
				for commercial activity, which shall—
									(1)describe the types of
				commercial activity authorized (which shall be substantially similar to the
				types of commercial activity permitted in Union Square on the day before the
				date of enactment of the Consolidated Appropriations Act, 2012 (Public Law
				112–74)); and
									(2)provide for the payment
				of fees and costs that are substantially similar to those collected by the
				National Park Service on the day before the date of enactment of the
				Consolidated Appropriations Act, 2012 (Public Law
				112–74)).
									.
					(b)Authority To waive
			 certain restrictions during transition period
					(1)DefinitionIn
			 this subsection, the term Union Square has the meaning given that
			 term in section 5110 of title 40, United States Code, as added by this
			 section.
					(2)AuthorityAny
			 waiver granted by the Capitol Police Board, in consultation with the Capitol
			 Police, of the application of any limitation on the use of lands under the
			 jurisdiction of the Architect of the Capitol or the Capitol Grounds (including
			 section 5104 of title 40, United States Code) with respect to a person engaging
			 in commercial activity in Union Square during the period described in paragraph
			 (3) shall be deemed an authorized waiver if the activity would have been
			 treated as permissible commercial activity under the regulations promulgated by
			 the Capitol Police Board under section 5110(f) of title 40, United States Code,
			 as added by this section, if the regulations had been in effect at the time the
			 person engaged in the activity.
					(3)Period
			 describedThe period described in this paragraph is the period
			 beginning on the date of enactment of the Consolidated Appropriations Act, 2012
			 (Public Law 112–74) and ending on the date on which the regulations promulgated
			 by the Capitol Police Board under section 5110(f) of title 40, United States
			 Code, as added by this section, take effect.
					(c)No effect on permits
			 issued prior to transferNothing in this section, the amendments
			 made by this section, or section 1202 of title I of division G of the
			 Consolidated Appropriations Act, 2012 (Public Law 112–74) shall be construed to
			 affect any permit for engaging in commercial activity in Union Square (as
			 defined in section 5110 of title 40, United States Code, as added by this
			 section) which was issued by the National Park Service before the date of
			 enactment of the Consolidated Appropriations Act, 2012.
				(d)Technical and
			 conforming amendments
					(1)In
			 generalSection 9 of the Act entitled An Act to define the
			 area of the United States Capitol Grounds, to regulate the use thereof, and for
			 other purposes, approved July 31, 1946 (2 U.S.C. 1961) is amended by
			 adding at the end the following:
						
							(e)For purposes of this Act, United
				States Capitol Buildings and Grounds shall include the property
				transferred to the Architect of the Capitol under section 1202 of title I of
				division G of the Consolidated Appropriations Act, 2012 (Public Law
				112–74).
							.
					(2)Table of
			 sectionsThe table of sections for chapter 51 of title 40, United
			 States Code, is amended by adding at the end the following:
						
							
								5110. Use of Union
				Square.
							
							.
					This
			 Act may be cited as the Legislative
			 Branch Appropriations Act, 2013.
				
	
		June 11, 2012
		Received; read twice and referred to the Committee on
		  Appropriations
		August 2, 2012
		Reported with an amendment
	
